Citation Nr: 0904818	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for the 
Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

In addition, the Veteran has raised the issue of total 
disability based on individual unemployability during his 
January 2009 hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  The Board 
construes this to be an informal claim for a total disability 
rating based on individual unemployability due to the 
Veteran's service-connected disabilities.  But since this 
additional claim has not been adjudicated by the RO, much 
less denied and timely appealed to the Board, it is referred 
to the RO for appropriate development and consideration. 


FINDING OF FACT

Audiometric testing reveals that the Veteran's service-
connected hearing loss is no worse than Level I hearing in 
the right ear and Level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have 
not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that the current evaluation 
for his bilateral hearing loss does not accurately reflect 
the severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinksi, 1 Vet. App. 589 (1995).  When 
an initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran was originally granted entitlement to service 
connection for bilateral hearing loss with a noncompensable 
rating in a June 2007 rating decision.  The Veteran has 
appealed that determination.  

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 
38 C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.

At the time of the March 2007 examination report, the 
Veteran's left ear puretone thresholds were 10, 25, 50 and 
55, for an average of 35 decibels, and his speech 
discrimination score was 100 percent.  When combined on Table 
VI, these numbers produce a Level I designation of hearing 
impairment.  His right ear puretone thresholds were 10, 30, 
65 and 55, for an average of 40 decibels, and his speech 
discrimination score was 98 percent.  When combined on Table 
VI, these numbers also produce a Level I designation of 
hearing impairment.  When these hearing designations are 
applied to Table VII the result is a noncompensable 
disability rating.  

During the Veteran's January 2009 hearing his representative 
raised the issue of the appropriateness of audiometric 
testing in a sound controlled room.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in sound controlled rooms are 
adequate testing grounds for rating purposes.  In addition, 
the Board finds that the most recent VA examination from 
March 2007 is adequate for rating purposes.  The examiner 
reviewed the Veteran's claims file, noted that the Veteran 
had difficulty hearing when multiple talkers were present, 
and conducted an authorized audiometric test.  Because the 
examiner elicited information from the Veteran concerning the 
functional effects of his disability, compliance with all 
applicable regulatory provisions was accomplished.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  The Veteran has offered 
no expert medical evidence demonstrating that an audiometry 
test conducted in a sound-controlled room produced 
inaccurate, misleading, or clinical unacceptable test 
results; nor has he offered any expert medical evidence 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
The Veteran has simply offered his own unsubstantiated lay 
opinion as to the impropriety of this testing method.  No 
additional action in this regard is warranted.

The evidence in this case fails to shown that the Veteran's 
left ear hearing loss has caused marked interference with his 
employment beyond that interference contemplated in the 
assigned rating, and the Veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321 (2008).

Furthermore, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id at 
126.  Here, the Board finds that a noncompensable rating is 
applicable during the entire period contemplated by this 
appeal. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim for a compensable rating for his 
left ear hearing loss.  Accordingly, a higher evaluation is 
not established. 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


